Title: To Benjamin Franklin from Peter Collinson, 1 June 1747
From: Collinson, Peter
To: Franklin, Benjamin


Respected friend
Londn. June 1: 1747
I shall be pleased to Hear that Mine per Mesnard and Dowers are come safe to your Hands with the books &c. and 4 Transactions all Committed to the Care of Elias Bland to putt up with his Letters. via N York I advised of your Bill on Oliver for £47 5s. 5d. is received and placed to Account.
Inclosed are some proposals. Pray send one to J: Logan.
I am with Respects thine
P Collinson



Books &c. by Dowers and Mesnard
£2:
2:
6


Ditto by this Ship

4:
   –


I doubt not but your proprietors fine present of an Electrical aparatas setts you all to Work.

 
Addressed: To  Benn. Francklin  These
